                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF ILLINOIS
                         EAST ST. LOUIS DIVISION

MARLON WATFORD,                          )
                                         )
                     Plaintiff,          )
                                         )
vs.                                      )         Case No. 3:16-cv-582-NJR-GCS
                                         )
KELLIE ELLIS,                            )
BRAD BRAMLETT,                           )
TONYA KNUST, and                         )
LACY REAMS,                              )
                                         )
                     Defendants.         )

                        REPORT & RECOMMENDATION

SISON, Magistrate Judge:

      Plaintiff Marlon Watford, a member of the Al-Islam faith, alleges that

Defendants Kellie Ellis, Brad Bramlett, Tonya Knust, and Lacy Reams prevented

him from using the restroom in the law library at Menard Correctional Center,

causing him to experience pain, discomfort, and strain in violation of his religious

obligation to maintain his body and keep it free from strains. Defendants have moved

for summary judgment (Doc. 48) on Watford’s First Amendment claim. The matter

has been referred to the undersigned by Chief Judge Nancy J. Rosenstengel pursuant

to 28 U.S.C. § 636(b)(1), Federal Rule of Civil Procedure 72(b) and Local Rule

72.1(a)(2). For the reasons delineated below, it is RECOMMENDED that the Court

grant Defendants’ motion for summary judgment.

                              I.    FINDINGS OF FACT

      On August 23, 2013, the day of the events alleged in this action, Plaintiff
Marlon Watford was incarcerated at Menard Correctional Center and a member of

the Al-Islam faith. According to his amended complaint, a tenant of his faith is that

he believes that “his body is a gift from his Lord to hold in trust during this life” and

that he “has a spiritual obligation to maintain his body and keep it free from strains.”

(Doc. 2, p. 7). Watford has a medical condition that results in frequent need to use the

restroom as a result of H. Pylori and irritable bowel syndrome.

         Defendant Kellie Ellis was a correctional officer at Menard who was assigned

to the law library on August 23, 2013. It was her job to maintain security in the law

library while inmates conducted their legal research. She testified that only one

correctional officer was assigned to the library at a time and that she could not leave

the law library to escort an inmate out of the building. (Affidavit of Kellie Ellis, Doc.

49-2).

         Defendants Tonya Knust and Brad Bramlett worked as assistant paralegals at

Menard on August 23, 2013. Their job duties included filing pleadings electronically

for inmates, notarizing documents and maintaining the legal resources in the law

library. They also supervised the inmate law clerks. They were not correctional

officers or a members of the security staff. They testified that, other than the inmate

law clerks, they could not escort any inmate back to his cell house. They worked in a

secure area, behind bars, separate from the area in the library where inmates were

placed. If an inmate told one of them that he needed to use the restroom, Knust and

Bramlett would direct the inmate to the law library officer on duty. (Affidavit of

Tonya Knust, Doc. 49-3; Affidavit of Brad Bramlett, Doc. 49-4).
      On August 23, 2013, Watford was housed in 8 gallery at Menard, which he

describes as right across the street from the law library and about a one minute walk

away. He went to the law library on a call pass after lunch. At his deposition, Watford

described going to the library beginning with a 45-minute wait in a bullpen before

being walked to the law library. Once the inmates arrive in the law library, they are

given assigned seats. Inmates were once given free rein to go get the books they

wanted, but the policy changed and inmate law clerks retrieved the books for their

fellow inmates who were required to remain seated. All of the inmates who visited

the library were escorted there by a single correctional officer. Once inmates arrived

in the library, they were not allowed to leave until the 90-minute session ended.

Watford testified that if an inmate needed to use the restroom while in the library, it

was not allowed. (Doc. 49-1, p. 20-25).

      Watford testified that Defendants Ellis, Bramlett and Knust were in the law

library on August 23, 2013. When asked if any other correctional officers were

present, Watford answered, “That day? No.” (Doc. 49-1, p. 26-27). Approximately

fifteen minutes after arriving in the library, Watford began to feel the urge to go to

the bathroom. He described feeling a burning sensation in his side and kidney area

and having spasms in his bowels, along with stomach pain. He alleges that he told

Defendant Ellis that he needed to use the restroom. When she said no, he told an

inmate law clerk to tell Defendant Bramlett, who also said no after conferring with

Defendant Knust. (Doc. 49-1, p. 29-33).

      Watford maintains that the restroom in the law library was functional on
August 23, 2013, and that a correctional officer could see him to supervise him while

using the restroom. (Doc. 49-1, p. 28, 39-40). He described several other dates when

he had similar issues being allowed to use the restroom while visiting the law library,

including an occasion in the first week of September 2013 when Defendant Reams, a

correctional officer, was present. He testified that Reams filled in for Ellis while Ellis

went to lunch and that Ellis told Reams before leaving not to let the inmates use the

restroom. (Doc. 49-1, p. 42-44).

      Defendants Ellis, Knust and Bramlett maintain that the law library restrooms

were being remodeled on August 23, 2013. According to Defendant Ellis, if an inmate

needed to use the restroom while in the law library, he would raise his hand and

inform an inmate law clerk that he needed to speak with her. She would give the

inmate permission to come to the desk and speak to her. If a restroom break was

needed, she could contact the school sergeant who, in turn, would contact the inmate’s

cell house. One of the officers from the cell house would come to escort the inmate to

the restroom. Ellis testified that she had no control over how quickly the other

correctional officer arrived to escort an inmate and that an inmate was allowed to

return to the library to finish his research, time permitting.

      The policy related to restroom use began in May or June 2013. Watford asked

Ellis numerous times to use the restroom as soon as he got into the library. Ellis

maintains that she called the school sergeant each time that Watford asked to use

the restroom. Before the policy was in place, inmates could walk freely around the

law library and use the restroom without permission. The restroom and no movement
policy was implemented because law books and library equipment were being

destroyed and defaced. (Doc. 49-2).

      The bathrooms were inoperable because of a security issue related to the

inability of correctional officers to maintain sight of inmates using the restroom. It

was determined that inmates would fight, commit assault and engage in security

threat group violations in the restroom area. Until remodeling of the bathrooms could

be completed, the administration at Menard deemed the bathroom closed. Inmates

were required to remain seated the entire time while in the library and could only

use the restroom after receiving permission from the law library officer. Ellis had no

discretion and was required to follow the policy. (Doc. 49-2).

                               II.    LEGAL STANDARD

      Federal Rule of Civil Procedure 56 governs motions for summary judgment.

Summary judgment is appropriate if the movant shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a

matter of law. See Archdiocese of Milwaukee v. Doe, 743 F.3d 1101, 1105 (7th Cir.

2014)(citing FED. R. CIV. P. 56(a)). Accord Anderson v. Donahoe, 699 F.3d 989, 994

(7th Cir. 2012). A genuine issue of material fact remains “if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Accord Bunn v. Khoury Enterpr., Inc.,

753 F.3d 676, 681-682 (7th Cir. 2014).

      In assessing a summary judgment motion, the district court views the facts in

the light most favorable to, and draws all reasonable inferences in favor of, the
nonmoving party. See Anderson, 699 F.3d at 994; Delapaz v. Richardson, 634 F.3d

895, 899 (7th Cir. 2011). As the Seventh Circuit has explained, as required by Rule

56(a), “we set forth the facts by examining the evidence in the light reasonably most

favorable to the non-moving party, giving [him] the benefit of reasonable, favorable

inferences and resolving conflicts in the evidence in [his] favor.” Spaine v. Community

Contacts, Inc., 756 F.3d 542, 544 (7th Cir. 2014).

       An inmate is entitled to practice his religion under the First Amendment

“insofar as doing so does not unduly burden the administration of the prison.” Hunafa

v. Murphy, 907 F.2d 46, 47 (7th Cir. 1990). A rule impinging on that right “is valid if

it is reasonably related to legitimate penological interests.” Turner v. Safley, 482 U.S.

78, 79 (1987). Legitimate penological interests include the preservation of security in

the prison, as well as economic concerns. See O’Lone v. Estate of Shabazz, 482 U.S.

342, 352-353 (1987); Turner, 482 U.S. at 90; Ortiz v. Downey, 561 F.3d 664, 669 (7th

Cir. 2009); Al-Alamin v. Gramley, 926 F.2d 680, 686 (7th Cir. 1991). When these

concerns are raised as justification by prison officials for their actions that restrict

the practice of religion, the Court looks at four factors to determine whether the

restriction is constitutional:

       (1) whether the restriction “is rationally related to a legitimate and
       neutral governmental objective”; (2) “whether there are alternative
       means of exercising the right that remain open to the inmate”; (3) “what
       impact an accommodation of the asserted right will have on guards and
       other inmates”; and (4) ”whether there are obvious alternatives to the
       [restriction] that show that it is an exaggerated response to [penological]
       concerns.”

Ortiz, 561 F.3d at 669 (citing Lindell v. Frank, 377 F.3d 655, 657 (7th Cir.
2004))(alterations in original).

                                   III.   ANALYSIS

   A. Merits of Watford’s First Amendment Claim

      Defendants first challenge that they had no personal involvement in the events

that occurred on August 23, 2013. Only persons who cause or participate in an alleged

constitutional deprivation can be held liable under § 1983. See Greeno v. Daley, 414,

F.3d 645, 656-657 (7th Cir. 2005). As to Defendant Reams, the parties agree that she

was not present in the law library on August 23, 2013. There is no evidence of her

involvement in any alleged constitutional deprivation on that date, and, as such, she

is entitled to summary judgment. Defendants Ellis, Knust and Bramlett all allegedly

played a role, however disputed, in the denial of restroom access to Watford, and there

are material factual disputes as to whether they had any personal involvement in the

alleged constitutional deprivation.

      Defendants next argue that the regulation against freely using the restroom

while in the law library was reasonably related to a legitimate penological interest

because the policy was put in place to curb inmate fights and assaults and security

threat group activity in the law library restrooms. As such, they argue that they are

entitled to summary judgment on the merits of Watford’s claim.

      According to Defendant Ellis, administrators at Menard determined that the

only way to prevent fights and to protect inmates from injury in the law library was

to institute a rule that inmates using the law library must remain seated and must

ask permission before using the restroom. Watford counters that he was not provided
any alternative means of exercising his religious belief that he must remain free from

strain. He argues that Defendants merely provide a list of excuses why his rights

were burdened.

      The evidence shows that the restroom-use policy was implemented to promote

security and inmate safety in the law library restroom. There is no evidence of

another purpose for the policy’s implementation, though the limitation of free

movement through the library itself, rather than the restroom specifically, was put

in place to reduce damage to books and library property. Regulation of, and

restrictions on, inmate movement from place to place within a prison are necessary

to maintain security within an institution, and the preservation of security is a

legitimate penological interest. There is no developed dispute of fact challenging

whether limiting free access to the restroom is rationally related to this legitimate

penological interest.

      Instead, Plaintiff argues that there were not alternative means available to

him for exercising his belief that he must remain free from physical strain. The policy

itself does provide an option for inmates in the law library who needed to use the

restroom. The library officer, Ellis in this case, was to call the school sergeant to

contact a correctional officer to escort an inmate to the restroom. Watford testified

that, instead of following the policy, Ellis told him he could not use the restroom at

all. He also testified that he then attempted to ask Defendants Bramlett and Knust

for permission to use the restroom. Defendants deny that they refused to let Watford

use the restroom. Ellis maintains that she always called the school sergeant when
Watford asked to use the restroom. Bramlett and Knust deny being involved in any

requests for restroom access. These disputes raise a question of material fact as to

whether alternative means were available to Watford that must be resolved by a trier

of fact.

   B. Qualified Immunity

       Qualified immunity shields “government officials from liability for civil

damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Pearson v.

Callahan, 555 U.S. 223, 231 (2009). The doctrine “balances two important interests –

the need to hold public officials accountable when they exercise power irresponsibly

and the need to shield officials from harassment, distraction, and liability when they

perform their duties reasonably.” Id. It protects an official from suit “when she makes

a decision that, even if constitutionally deficient, reasonably misapprehends the law

governing the circumstances she confronted.” Brosseau v. Haugen, 543 U.S. 194, 198

(2004).

       The qualified immunity test has two prongs: (1) whether the facts shown, taken

in the light most favorable to the party asserting the injury, demonstrate that the

officer’s conduct violated a constitutional right, and (2) whether the right at issue was

clearly established at the time of the alleged misconduct. See Pearson, 555 U.S. at

232. See also Brosseau, 543 U.S. at 197; Wilson v. Layne, 526 U.S. 603, 609 (1999).

To be “’clearly established’ a right must be defined so clearly that every reasonable

official would have understood that what he was doing violated that right.” Dibble v.
Quinn, 793 F.3d 803, 808 (7th Cir. 2015)(citing Reichle v. Howards, 566 U.S. 658, 664

(2012)). There need not be a case directly on point, but “existing precedent must have

placed the statutory or constitutional question beyond debate.” Ashcroft v. al-Kidd,

563 U.S. 731, 741 (2011). The right must be established “not as a broad general

proposition.” Reichle, 566 U.S. at 664. Instead, it must be “particularized” such that

the “contours” of it are clear to a reasonable official. Id. That is, “existing precedent

must have placed the statutory or constitutional question beyond debate.” Carroll v.

Carmen, 135 S.Ct. 348, 350 (2014).

      If Watford’s allegations are taken in the light most favorable to him,

Defendants Ellis, Bramlett and Knust refused to allow him to use the restroom, which

put stress on his body in a way that violated his religious beliefs. There is no evidence

that Defendants knew that such a refusal would result in strain on Watford’s body

that would violate his religious beliefs. Plaintiff argues that there is a clearly

established constitutional requirement not to deprive inmates of their First

Amendment rights to practice their religion, which, while true, is a broad, generalized

proposition. There is no particularized, clearly established right to free religious

exercise that would allow a reasonable person to know, or even to suspect, that

denying Watford access to the restroom during his time in the law library would

violate such a right. As such, Defendants are entitled to qualified immunity.

                                  IV.    CONCLUSION

      For the above-stated reasons, the undersigned RECOMMENDS that the Court

GRANT Defendants’ motion for summary judgment (Doc. 48), enter judgment in favor
of Defendants Ellis, Knust, Bramlett and Reams, and close this case. Pursuant to 28

U.S.C. § 636(b)(1) and Local Rule 73.1(b), the parties may object to any or all of the

proposed dispositive findings in this Recommendation. The failure to file a timely

objection may result in the waiver of the right to challenge this Recommendation

before either the District Court or the Seventh Circuit Court of Appeals. See, e.g.,

Snyder v. Nolen, 380 F.3d 279, 284 (7th Cir. 2004). Accordingly, objections to this

Report and Recommendation must be filed on or before Wednesday, September 11,

2019.

        IT IS SO ORDERED.
                                                                     Digitally signed by Magistrate
                                                                     Judge Gilbert C. Sison
        Dated: August 28, 2019.                                      Date: 2019.08.28 10:45:09 -05'00'




                                                    ______________________________
                                                    GILBERT C. SISON
                                                    United States Magistrate Judge
